DETAILED ACTION

This Office action is in response to papers submitted on 5 November 2019.

Claims 1-20 are pending and presented for examination.

Applicant's submission of references on form PTO-1449, filed on November 15, 2019, May 8, 2020, and February 17, 2021, have been considered. A signed copy of each form is attached. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2019.
Claim Objections
Claim 6 is objected to because of the following informalities:  
There are a few grammatical errors involving spelling in claim 6, namely ouput for output and warrented for warranted.    Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:



Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 as presented is the exact replica of claim 18.  The limitations are verbatim the same and does not further limit the elements of claim 15 anymore than claim 18.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 14-18, and 20 of U.S. Patent No. US 10,948,890 B2. Although the claims at issue are not identical, they are not patentably distinct from each the limitations of the two inventions are not patentably distinct from one another.
US Patent Application Serial No.
16/674,844
US Patent No. 10,948,890
1. A computer implemented method for creating a personalized environment to address a person’s individual environment and state, comprising:

receiving output from a plurality of sensors, the sensors detecting the state of the user and the environment in which the user is active, wherein the received sensor output provides information on at least user location, user heartrate, user movement type, and user weather;

determining from the sensors’ output an actionable description for the user; 

determining from the determined actionable description a user mode, a user state, and a user context;

determining from a user profile whether to present sounds, visuals, or both to the user; determining sounds and/or visuals to be presented to the user based on one or more of the sensor outputs, the determined actionable user description, the determined user mode, the determined user state, and the determined user context;

presenting the determined sounds and/or visuals to the user on a user device; and 

automatically modifying the determined sounds and/or visuals based on changes in the output from one or more of the plurality of sensors.
1. A computer implemented method for creating a personalized environment to address an environment and state of a user, comprising: 

obtaining one or more user inputs, and generating, based at least in part on the one or more user inputs, a user profile corresponding to the user; 

receiving output from a plurality of sensors, wherein the output provides information on at least user location, user heartrate, user movement, and user weather; 

determining, from the output of the plurality of the sensors, the state of the user and the environment in which the user is active; 

generating, based on the generated user profile and the determined state of the user and the environment, an actionable description for the user, wherein the actionable description comprises at least a user mode, a user state, and a user context; 

determining, from the actionable description, a plurality of sounds, visuals, or both; 

accessing, based at least in part on the actionable description, a plurality of note sequence files; 

determining one or more sequences for at least a subset of the plurality of note sequence files; 

determining, from at least in part the actionable description, a plurality of single notes; 

determining, from at least in part the actionable description, one or more sample sounds; 

layering one or more of the plurality of sounds or visuals, the one or more sequences, one or more of the plurality of single notes, and the one or more sample sounds to generate a combined layer; 

presenting the combined layer to the user on a user device; and 

automatically modifying the combined layer based on changes in the output from one or more of the plurality of sensors.
2. The method according to claim 1, further comprising:

determining from the sensor output the lighting and temperature of the user’s environment;

determining whether to change the lighting and/or temperature of the user’s environment, based on one or more of the sensor outputs, the determined actionable user description, the determined user mode, the determined user state, and the determined user context;

upon determining that the lighting and/or temperature of the user’s environment should be changed:

generating control signals to change the lighting and/temperature of the user’s environment; and

transmitting the generated control signals to the lighting, heating, and/or cooling devices for changing the lighting and temperature of the user’s environment.

2. The method according to claim 1, further comprising: 

determining from the sensor output a lighting and temperature of the environment; 

determining whether to change the lighting and/or temperature of the environment, based at least in part on one or more of the sensor outputs and the determined actionable user description; 


upon determining that the lighting and/or temperature of the environment should be changed: 


generating control signals to change the lighting and/or temperature of the environment; and 

transmitting the generated control signals to one or more of lighting, heating, and/or cooling devices for changing the lighting and temperature of the environment.
3. The method according to claim 1, further comprising:

receiving sound and/or visuals preferences from a user; and

automatically modifying the determined sounds and/or visuals based on changes in the received user’s preferences.
   4. The method according to claim 1, further comprising: 

receiving sound and/or visuals preferences from a user; and 

automatically modifying the combined layer based on changes in the received user's preferences.
4.    The method according to claim 1, further comprising determining a sound volume for the determined sounds.
5. The method according to claim 1, further comprising determining a sound volume for the combined layer. 

5.    The method according to claim 1, wherein the determined actionable description includes a user mode, a user state, a user context, and a user physical environment.
6. The method according to claim 1, wherein the determined actionable description includes a user physical environment.
6.    The method according to claim 2, wherein modifying the determined sounds and/or visuals further comprising:

comparing the sensor output against previously received sensor output to determine whether the sensor output has changed;

upon determining that the sensor output has changed, determining whether the sensor output has changed to the extent to warrant changes to the sounds and/or visuals to be presented to the user or to the transmitted lighting or temperature control signals;

upon determining changes to the sounds and/or visuals are warranted:

determining from the changed sensor output an updated actionable description for the user;

determining from the determined updated actionable description a user mode, a user state, and a user context;

determining from the user profile whether to present sounds, visuals, or both to the user;

determining updated sounds and/or visuals to be presented to the user based on one or more of the sensor outputs, the determined updated actionable user description, the determined user mode, the determined user state, and the determined user context;

presenting the determined updated sounds and/or visuals to the user on the user device;
upon determining changes to the transmitted control signals are warranted:

generating updated control signals to change the lighting and/temperature of the user’s environment; and

transmitting the generated updated control signals to the lighting, heating, and/or cooling devices for changing the lighting and temperature of the user’s environment.
3. The method according to claim 1, wherein modifying the combined layer further comprises:

comparing the sensor output against previously received sensor output to determine whether the sensor output has changed; 

upon determining that the sensor output has changed, determining whether the sensor output has changed to the extent to warrant changes to one or more layers of the combined layer to be presented; 

upon determining changes to the combined layer are warranted: 

determining from the changed sensor output an updated actionable description for the user; 

determining from the determined updated actionable description a user mode, a user state, and a user context; 

determining from the user profile and based on the updated actionable description at least an updated one of the plurality of sounds, visuals, the one or more sequences, the one or more of the plurality of single notes, or the one or more sample sounds; 

determining an updated combined layer to be presented based on one or more of the sensor outputs and the determined updated actionable user description; and 

presenting the updated combined layer to the user on the user device.
7.    The method according to claim 1, wherein the plurality of sensors comprises one or more of:
a clock; a calendar; a thermometer; a pedometer; a barometer; a rain sensor; a wind sensor; a heart rate monitor; a blood pressure monitor; a microphone; and a spatial sensor.
7. The method according to claim 1, wherein the plurality of sensors comprises one or more of: 
a clock; a calendar; a thermometer; a pedometer; a barometer; a rain sensor; a wind sensor; a heart rate monitor; a blood pressure monitor; a microphone; and a spatial sensor.
8.    The method according to claim 1, wherein the received output is derived from a list comprising:
time; date; heartrate; blood pressure; weather; user location; and movement type/speed.
8. The method according to claim 1, wherein the received output is derived from a list comprising: 
time; date; heartrate; blood pressure; weather; user location; and movement type/speed.
9.    A system for creating a personalized environment to address a person’s individual environment and state, comprising:

a network sounds/visuals server; 

a computer readable medium; and

a processor coupled to the computer readable medium, wherein the processor is operative to:

receive output from a plurality of sensors, the sensors detecting the state of the user and the environment in which the user is active,

wherein the received sensor output provides information on at least user location, user heartrate, user movement type, and user weather;

determine from the sensors’ output an actionable description for the user; determine from the determined actionable description a user mode, a user state, and a user context;

determine from a user profile whether to present sounds, visuals, or both to the
user;

determine sounds and/or visuals to be presented to the user based on one or more of the sensor outputs, the determined actionable user description, the determined user mode, the determined user state, and the determined user context;

present the determined sounds and/or visuals to the user on a user device; and 

automatically modify the determined sounds and/or visuals based on changes in the output from one or more of the plurality of sensors.


at least one processor; and 

at least one memory, storing instructions, which when executed causes the at least one processor to: 

obtain one or more user inputs, and generate, based at least in part on the one or more user inputs, a user profile corresponding to the user; 

receive output from a plurality of sensors, wherein the output provides information on at least user location, user heartrate, user movement, and user weather; determine, from the output of the plurality of the sensors, the state of the user and the environment in which the user is active; 

generate, based on the generated user profile and the determined state of the user and the environment, an actionable description for the user, wherein the actionable description comprises at least a user mode, a user state, and a user context; 
determine from the actionable description a plurality of sounds, visuals, or both; 

access, based at least in part on the actionable description, a plurality of note sequence files; 

determine one or more sequences for at least a subset of the plurality of note sequence files; determine, from at least in part of the actionable description, a plurality of single notes; 

determine, from a least in part he actionable description, one or more sample sounds; 

layer one more of the plurality of sounds or visuals, the one more sequences, one or more of the plurality of single notes, and the one or more sample sounds to generate a combined layer; 

present the combined layer to the user on a user device; and 

automatically modify the combined layer based on changes in the output from one or more of the plurality of sensors.
The system according to claim 9, wherein the processor is further operative to: 

determine from the sensor output the lighting and temperature of the user’s environment; 

determine whether to change the lighting and/or temperature of the user’s environment, based on one or more of the sensor outputs, the determined actionable user description, the determined user mode, the determined user state, and the determined user context;

upon determining that the lighting and/or temperature of the user’s environment should be changed:

generate control signals to change the lighting and/temperature of the user’s environment; and

transmit the generated control signals to the lighting, heating, and/or cooling devices for changing the lighting and temperature of the user’s environment.
15. The system according to claim 14, further comprising instructions which when executed by the at least one processor, causes the at least one processor to: 
determine from the sensor output a lighting and temperature of the environment; 

determine whether to change the lighting and/or temperature of the environment, based at least in part on one or more of the sensor outputs and the determined actionable user description; 

upon a determination that the lighting and/or temperature of the environment should be changed: 

generate control signals to change the lighting and/or temperature of the environment; and 

transmit the generated control signals to one or more of lighting, heating, and/or cooling devices to change the lighting and temperature of the environment.
11.    The system according to claim 9, wherein the processor is further operative to: 

receive sound and/or visuals preferences from a user; and

automatically modify the determined sounds and/or visuals based on changes in the received user’s preferences.
  16. The system according to claim 14, further comprising instructions which when executed by the at least one processor, causes the at least one processor to: 

receive sound and/or visuals preferences from a user; and 

automatically modify the combined layer based on changes in the received user's preferences.
12.    The system according to claim 9, wherein the processor is further operative to determine a sound volume for the determined sounds.
17. The system according to claim 14, further comprising instructions which when executed by the at least one processor, causes the at least one processor to determine a sound volume for the combined layer.
13.    The system according to claim 9, 
wherein the determined actionable description includes a user mode, a user state, a user context, and a user physical environment.
18. The system according to claim 14, wherein the determined actionable description includes a user physical environment.
15. A computer readable medium, not including a signal, having computer readable instructions stored thereon which, when executed by a processor, 
provide for creating a personalized environment to address a person’s individual environment and state, the instructions executing on a processor of a computer, comprising the steps of:

receiving output from a plurality of sensors, the sensors detecting the state of the user and the environment in which the user is active, wherein the received sensor output provides information on at least user location, user heartrate, user movement type, and user weather;

determining from the sensors’ output an actionable description for the user; determining from the determined actionable description a user mode, a user state, and a user context;

determining from a user profile whether to present sounds, visuals, or both to the user;

determining sounds and/or visuals to be presented to the user based on one or more of the sensor outputs, the determined actionable user description, the determined user mode, the determined user state, and the determined user context;

presenting the determined sounds and/or visuals to the user on a user device; and 
automatically modifying the determined sounds and/or visuals based on changes in the output from one or more of the plurality of sensors.
20. At least one non-transitory computer readable medium storing instructions, which when executed causes at least one processor to: 

obtain one or more user inputs, and generate, based at least in part on the one or more user inputs, a user profile corresponding to the user; 

receive output from a plurality of sensors, wherein the output provides information on at least user location, user heartrate, user movement, and user weather; 

determine, from the output of the plurality of the sensors, the state of the user and the environment in which the user is active; generate, based on the generated user profile and the determined state of the user and the environment, an actionable description for the user, wherein the actionable description comprises at least a user mode, a user state, and a user context; 

determine from the actionable description a plurality of sounds, visuals, or both; 

access, based at least in part on the actionable description, a plurality of note, sequence flies; 

determine one or more sequences for at least a subset of the plurality of note, sequence files; 

determine, at least in part the actionable description, a plurality of single notes; 

determine, from at least in part the actionable description, one or more sample sounds; 

layer one or more of the plurality of sounds or visuals, the one or more sequences one or more of the plurality of single notes, and the one or more sample sounds to generate a combined layer; 

present the combined layer to the user on a user device; and 

automatically modify the combined layer based on changes in the output from one or more of the plurality of sensors.


The claims of both inventions are stated above.  The similarities between the two sets are italicized.  The patented invention includes limitations directed to layers and .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. US 2016/0151603 A1 to Shouldice et al..
The reference of prior art to Shouldice et al. (herein after referred to as “Shouldice”) teaches of a processing system that includes methods of promoting sleep.  The prior art identifies methods and systems to enable a user to create a personalized 
With reference to independent claims 1 and 15, a computer implemented method and a computer readable medium, respectively, for creating a personalized environment to address a person’s individual environment and state is claimed as comprising:
receiving output from a plurality of sensors, the sensors detecting the state of the user and the environment in which the user is active – (taught in paragraphs [0071] and [0206] where the use of sensors is explained and the type of sensors is listed), 
wherein the received sensor output provides information on at least user location, user heartrate, user movement type, and user weather – (taught in paragraph [0206] where the system uses wireless sensors to monitor for breathing patterns and movement without the need for the user’s direct contact);
determining from the sensors’ output an actionable description for the user – (explained in paragraphs [0206] and [0211] as the system having knowledge of time and location of the user and is able to link other parameters to the user);
determining from the determined actionable description a user mode, a user state, and a user context – (explained in paragraphs [0206] and [0211] as the system having knowledge of time and location of the user and is able to link other parameters to the user);
determining from a user profile whether to present sounds, visuals, or both to the user – (commensurate to sounds, Shouldice teaches the use of alarms in paragraph [0212]); 
determining sounds and/or visuals to be presented to the user based on one or more of the sensor outputs, the determined actionable user description, the determined user mode, the determined user state, and the determined user context – (taught in paragraph [0215] where the use/adjustment of sounds or visuals is described); 
presenting the determined sounds and/or visuals to the user on a user device – (as stated in paragraphs [0234] and [0251] the use of an user’s device, i.e. smart device, is taught); and 
automatically modifying the determined sounds and/or visuals based on changes in the output from one or more of the plurality of sensors – (in paragraph [0251] the modifying the level or intensity of sound or light based on the user’s state is explained).
Regarding claims 2, 10 and 16, the method, system, and computer readable medium, respectively, are cited as including:
determining from the sensor output the lighting and temperature of the user’s environment – (feedback from the system is described in paragraph [0395]);
determining whether to change the lighting and/or temperature of the user’s environment, based on one or more of the sensor outputs, the determined actionable user description, the determined user mode, the determined user state, and the determined user context – (various aspects of playing sound for the user via sensor information or the user’s mode or state is explained beginning with paragraph [0435]);
upon determining that the lighting and/or temperature of the user’s environment should be changed:
generating control signals to change the lighting and/temperature of the user’s environment – (the generating of signals to change the environment is taught in paragraph [0441]); and
transmitting the generated control signals to the lighting, heating, and/or cooling devices for changing the lighting and temperature of the user’s environment – (the actual changing of intensity of lighting or sounds or temperature is taught in paragraphs [0441]-[0444]).
In claims 3, 11 and 17, the claims are recited as further comprising: receiving sound and/or visuals preferences from a user; and automatically modifying the determined sounds and/or visuals based on changes in the received user’s preferences.  Shouldice teaches this element of the instant invention in paragraph [0406] where the sounds may be chosen by the user or adjusted automatically is stated.
As per claims 4 and 12, determining a sound volume for the determined sounds is claimed.  The volume for a sound is taught by Shouldice in paragraph [0437] as being able to select from a range of sounds according to user’s preference.
Claims 5, 13, 18 and 19 are directed to the determining of actionable description as including a user mode, a user state, a user context, and a user physical environment.  In paragraph [0206], the reference states that the system has the knowledge of time, location, area, weather conditions, etc. which is commensurate to the actionable description as claimed.


comparing the sensor output against previously received sensor output to determine whether the sensor output has changed – (in paragraphs [0267] et seq. Shouldice teaches the use of a light sensor to compare the status of a light, i.e. whether it is ON/OFF);
upon determining that the sensor output has changed, determining whether the sensor output has changed to the extent to warrant changes to the sounds and/or visuals to be presented to the user or to the transmitted lighting or temperature control signals – (paragraph [0251] states the determination of a change in the intensity of light being related to the user’s preference);
upon determining changes to the sounds and/or visuals are warranted – (the determination of changes being necessary is taught in paragraph [0241]) :
determining from the changed sensor output an updated actionable description for the user – (explained in paragraphs [0206] and [0211] as the system having knowledge of time and location of the user and is able to link other parameters to the user);
determining from the determined updated actionable description a user mode, a user state, and a user context – (explained in paragraphs [0206] and [0211] as the system having knowledge of time and location of the user and is able to link other parameters to the user);
determining from the user profile whether to present sounds, visuals, or both to the user– (commensurate to sounds, Shouldice teaches the use of alarms in paragraph [0212]); 
determining updated sounds and/or visuals to be presented to the user based on one or more of the sensor outputs, the determined updated actionable user description, the determined user mode, the determined user state, and the determined user context – (taught in paragraph [0215] where the use/adjustment of sounds or visuals is described); 
presenting the determined updated sounds and/or visuals to the user on the user device - (as stated in paragraphs [0234] and [0251] the use of an user’s device, i.e. smart device, is taught);
  upon determining changes to the transmitted control signals are warranted – (the determination of changes being necessary is taught in paragraph [0241]);
generating updated control signals to change the lighting and/temperature of the user’s environment – (the generating of signals to change the environment is taught in paragraph [0441]); and
transmitting the generated updated control signals to the lighting, heating, and/or cooling devices for changing the lighting and temperature of the user’s environment – (the actual changing of intensity of lighting or sounds or temperature is taught in paragraphs [0441]-[0444]).

In claim 8 the received output is derived is stated as being from a list comprising:
time; date; heartrate; blood pressure; weather; user location; and movement type/speed.  Shouldice teaches time as one of the outputs in paragraph [0395]. 
As per independent claim 9, a system for creating a personalized environment to address a person’s individual environment and state is stated, comprising:
a network sounds/visuals server – (the use of a network or servers is taught in the abstract and shown in Fig. 3); 
a computer readable medium – (the use of software running on a computer is stated in paragraph [0141]); and
a processor coupled to the computer readable medium – (the use of a processor is shown in Fig. 5, wherein the processor is operative to:
receive output from a plurality of sensors, the sensors detecting the state of the user and the environment in which the user is active – (taught in paragraphs [0071] and [0206] where the use of sensors is explained and the type of sensors is listed),
wherein the received sensor output provides information on at least user location, user heartrate, user movement type, and user weather – (taught in paragraph [0206] where the system uses wireless sensors to monitor 
determine from the sensors’ output an actionable description for the user – (explained in paragraphs [0206] and [0211] as the system having knowledge of time and location of the user and is able to link other parameters to the user);
 determine from the determined actionable description a user mode, a user state, and a user context– (explained in paragraphs [0206] and [0211] as the system having knowledge of time and location of the user and is able to link other parameters to the user);
determine from a user profile whether to present sounds, visuals, or both to the user - (commensurate to sounds, Shouldice teaches the use of alarms in paragraph [0212]);
determine sounds and/or visuals to be presented to the user based on one or more of the sensor outputs, the determined actionable user description, the determined user mode, the determined user state, and the determined user context – (taught in paragraph [0215] where the use/adjustment of sounds or visuals is described);
present the determined sounds and/or visuals to the user on a user device – (as stated in paragraphs [0234] and [0251] the use of an user’s device, i.e. smart device, is taught); and
automatically modify the determined sounds and/or visuals based on changes in the output from one or more of the plurality of sensors – (in 
For the reasons stated above, the limitations of the instant invention are taught and/or fairly suggested by the prior arts of record; thereby, rendering the instant claims unpatentable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Rao whose telephone number is (571) 272- 3751. The examiner can normally be reached Monday - Wednesday from 8:00 am to 2:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mohammad Ali, can be reached on (571) 272-4105. The fax number for the organization where this application or any proceeding papers has been assigned is (571) 273- 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. It should be noted that status information for unpublished applications is available through Private  http:// pair-direct.uspto.gov. Should any questions arise regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SR/Examiner, Art Unit 2119                                                                                                                                                                                                        June 15, 2021


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119